Citation Nr: 1325235	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  08-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus (DMII).

4.  Entitlement to service connection for residuals of burns of the bilateral legs.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.

8.  Whether the Veteran filed a timely notice of disagreement (NOD) with respect to the denial of his claim of entitlement to service connection for a low back condition in the November 2004 rating decision.  

9.  Entitlement to the purchase of a laptop computer under the provisions of Chapter 31 of Title 38 of the United States Code.  


REPRESENTATION

Veteran represented by:	Michael Eby, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1982, including service in the republic of Vietnam.  His awards and decorations include the Vietnam Cross of Gallantry with Palm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2004, August 2009, September 2010, and October 2011 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).

In the November 2004 rating decision, the RO, in relevant part, denied entitlement to service connection for left ear hearing loss, for a left ankle condition, for high cholesterol, for hypertension, for a low back disability, and for burn scars of both legs.  In the August 2009 rating decision, the RO, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for low back disability.  In the September 2010 rating decision, the RO, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss, and again declined to reopen a claim of entitlement to service connection for spondylosis and degenerative changes of the lumbar spine at the L4-5 level with history of fusion.  In the October 2011 decision, the RO denied entitlement to service connection for PTSD. 

Also of relevance, the Veteran was notified in an October 2008 facsimile response from the RO in New Orleans that while he was approved for the purchase of a desktop computer, his relevant disability, program, or employment had not clearly established the need for a laptop computer.  He filed a notice of disagreement (NOD) with this decision also in October 2008, and a statement of the case (SOC) was issued with respect to this claim in November 2008.

Following the issuance of the November 2004 rating decision, the Veteran submitted an NOD with respect to, inter alia, the denial of his claims of entitlement to service connection for a left ankle condition, for high cholesterol, for hypertension, and for burn scars of both legs.  The RO issued an SOC with respect to these claims in February 2008.  The Veteran subsequently filed a timely substantive appeal (on VA Form 9) also in February 2008.  In section 9 of his VA Form 9, the Veteran checked the box indicating that he was only appealing certain issues; however, he did not identify the issues that he was appealing within that same section.  In section 10 of the form, pertaining to the reasons why he believed his case was decided incorrectly, he listed four disabilities, left ankle, hypertension, burn scars to both legs, and lower back condition.  It appears, however, that the Veteran drew lines through the listed disabilities of hypertension and burn scars to both legs, and inscribed his initials next to both notations, perhaps indicating his desire to not appeal those issues.  He further noted in section 10 that his back disability claim should also be on appeal.  

After review of his February 2008 VA Form 9, it remained unclear whether the Veteran intended to perfect his appeal with respect to the claims of entitlement to service connection for hypertension and burns scars of both legs.  

Given this uncertainty, the Board observes that the holding of the United States Court of Appeals for Veterans Claims (Court), in Evans v. Shinseki, 25 Vet. App. 7 (2011), would specifically require that the Board at least attempt to clarify the Veteran's intentions with respect to his appeal.  In this case, however, the RO issued a subsequent supplemental SOC (SSOC) signifying to the Veteran that the issues of entitlement to service connection for hypertension and burn scars of both legs were still on appeal.  Moreover, the Veteran provided testimony with respect to these issues during his April 2013 Board hearing, thus revealing his belief that these issues indeed remained on appeal.  See, by analogy, Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating an issue as on appeal for five years).  

Accordingly, the Board finds that no further clarification is needed from the Veteran.  Thus, the issues of entitlement to service connection for hypertension and for burns scars of the bilateral legs have been included as issues currently on appeal before the Board, as indicated on the title page.

Similarly, with respect to the Veteran's claims of entitlement to service connection for high cholesterol and entitlement to the purchase of a laptop, there is ambiguity with respect to whether the Veteran has perfected an appeal with respect to either of these claims.  Notably, his February 2008 VA Form 9 did not include a specific reference to his claim for high cholesterol, and it appears that the Veteran may not have filed a substantive appeal following the issuance of the November 2008 SOC on the issue of entitlement to the purchase of a laptop.  

Under the ordinary course of events, a specific determination would need to be made with respect to whether the Veteran had indeed perfected an appeal with respect to these claims before proceeding to consider them on appeal.  Mason v. Brown, 8 Vet.App. 44, 56 (1995) (concluding that where a substantive appeal had not been filed and no request for an extension had been made, the Board's findings (1) that RO decision was final and (2) that claimant had not completed timely appeal from that RO decision were not clearly erroneous); see also McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005) (noting that the "Court has not applied the principles of equitable tolling to the performance of an action on a timely basis where the action had not ultimately been performed").  Such a determination is unnecessary in the present case, however, as the Veteran reported during his April 2013 hearing that he was withdrawing his appeal with the respect to these two issues.  

The Veteran testified at a hearing before the undersigned in April 2013.  A transcript of that hearing is of record.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for erectile dysfunction, and for a heart disability, and entitlement to special monthly compensation have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2013 opinion from Chad K. Braden, M.D., and April 2011 statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left ankle disability, for burns of the bilateral legs, for PTSD, for hypertension, to include as secondary to service-connected type II diabetes mellitus, and for left ear hearing loss, on its underlying merits; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability; and whether the Veteran filed a timely NOD with respect to the denial of his claim of entitlement to service connection for a low back condition, as originally denied in the November 2004 rating decision, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  During his April 2013 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran indicated that he was withdrawing his appeal as to the issues of entitlement to service connection for high cholesterol and entitlement to the purchase of a laptop computer.  

2.  In the November 2004 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for left ear hearing loss.  He did not appeal that decision.  

3.  The evidence received since the November 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to service connection for high cholesterol and entitlement to the purchase of laptop computer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The November 2004 rating decision that denied the Veteran's original claim of entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

3.  Evidence received since the November 2004 rating decision is new and material and the claim of entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2012).  

At his Board hearing held on April 11, 2013, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issues of entitlement to service connection for high cholesterol and entitlement to the purchase a laptop computer.  As such, the Veteran has withdrawn these claims and, hence, there are no allegations of errors of fact or law for appellate consideration with regard to these issues.  

Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


II.  Whether New and Material Evidence has been Received to Reopen the Service Connection Claim for Left Ear Hearing Loss.

In this decision, the Board reopens the Veteran's claim of entitlement to service connection for left ear hearing loss, and remands this claim for further evidentiary development.  Thus, a discussion of VA's duties to notify and assist is not necessary at this time.

The Veteran seeks to reopen his claim of entitlement to service connection for left ear hearing loss.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, irrespective of the RO's action in reopening the Veteran's left ear hearing loss, the Board must still decide whether the Veteran has submitted new and material evidence to reopen the previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran was originally denied service connection for left ear hearing loss in the November 2004 rating decision.  His left ear hearing loss claim was denied on the grounds that he was not found to have hearing loss in the left ear for VA purposes.  See 38 C.F.R. § 3.385 (2012).  The Veteran did not appeal the November 2004 rating decision.  Moreover, no additional evidence relevant to his left hearing loss claim was physically or constructively associated with the claims file within one year of the November 2004 rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the November 2004 rating decision is final with respect to his left ear hearing loss claim based on the evidence of record at the time of that decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

The Veteran filed a petition to reopen his previously denied service connection claims for left ear hearing loss in June 2010.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the November 2004 rating decision, the relevant evidence of record largely included the Veteran's service treatment records (STRs), dated between June 1979 and February 1982, an October 2004 VA general examination report, and a November 2004 VA audiological examination report.  

Relevant evidence obtained since the November 2004 denial of his left ear hearing loss, claim includes the following:  VA treatment records dated from June 2008 to April 2012, showing that the Veteran had a diagnosis for bilateral sensorineural hearing loss; an August 2010 VA audiological examination report, showing that the Veteran had left ear hearing loss for VA purposes at that time; a June 2012 VA audiological examination report, again showing that the Veteran had left ear hearing loss for VA purposes at that time; and the hearing transcript from the Veteran's April 2012 Board hearing, confirming his exposure to hazardous military noise and clearly noting his left ear hearing loss complaints.

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's previously denied left ear hearing loss claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating this claim.  See Shade, 24 Vet. App. at 117-121.  At the time of the final November 2004 denial, the evidence of record did not reveal an actual diagnosis of left ear hearing loss for VA purposes, nor did it contain the Veteran's clear contentions regarding his in-service hazardous noise exposure.  

Most notably, the evidence received following the November 2004 rating decision provides additional, necessary evidence pertaining to a current left ear hearing loss diagnosis, and provides a reasonable basis for potentially relating his left ear hearing loss to his service by means of his exposure to hazardous military noise.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.


ORDER

The claim of entitlement to service connection for high cholesterol is dismissed.

The claim of entitlement to the purchase of a laptop computer under the provisions of Chapter 31 of Title 38 of the United States Code is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for left ear hearing loss is reopened.  


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for a left ankle disability, burns of the bilateral legs, PTSD, hypertension, to include as secondary to service-connected type II diabetes mellitus, and left ear hearing loss, on its underlying merits; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability; and whether the Veteran filed a timely NOD with respect to the denial of his claim of entitlement to service connection for a low back condition in the November 2004 rating decision.  

Unfortunately, a remand is required with respect to these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

With respect to the Veteran's reopened left ear hearing loss claim, the Veteran testified during his April 2013 Board hearing that he believed his hearing loss was incurred as a result of exposure to heavy artillery fire during service.  Notably, his exposure to hazardous military noise has already been conceded, and entitlement to service connection for right ear hearing loss was previously granted.  

The Board notes that left ear hearing loss, for VA purposes, was first diagnosed during a June 2012 VA audiological examination.  See 38 C.F.R. § 3.385 (2012).  A prior November 2004 VA audiological examination found that a diagnosis of left ear hearing loss for VA purposes was not warranted.  

During the June 2012 VA examination, the VA examiner gave the opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  To rationalize the opinion, the examiner noted that the Veteran was found to have hearing within normal limits in the left ear during his January 1982 separation examination.  There was no other audiometric data located in the claims file.  The examiner concluded that a standard threshold shift, as defined by the Occupational Safety and Health Administration, could not be established for his period of service, and thus, his left ear hearing loss was not related to his military service.  

Where the Veteran's exposure to hazardous military noise has been conceded and the Veteran's current right ear hearing loss has been found to be etiologically related to such in-service noise exposure, the Board believes that all possible theories of hearing loss related to Veteran's service should be explored.  Notably, the Board observes that when a veteran is not shown to meet the regulatory requirements for establishing a "disability" for hearing loss at the time of separation from active service, s/he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection may still be warranted if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the Board finds that remand is necessary in order to obtain an etiology opinion with respect to whether the Veteran's hearing loss is related to his conceded in-service hazardous military noise exposure on a delayed/latent onset basis pursuant to Hensley.  

With respect to the Veteran's claimed left ankle disability, the Veteran testified during his April 2013 Board hearing that he suffered a left ankle injury in approximately 1965 while playing football during his service.  He reported that he remained in a cast for about six months as a result of having chipped bones on both sides of the ankle.  He reported that he has been having problems with his ankle since that time.  

During his October 2004 general VA examination, he reported experiencing periodic swelling in his left ankle.  The diagnosis was history of ankle problems.  The examiner noted that while the Veteran had not had surgery on his ankle, he complained of ankle pain when walking, or when standing for long periods of time.  Additionally, mild swelling was present on examination.  The examiner did not provide an opinion as to the etiology of the Veteran's left ankle pain.

The Board notes that the Veteran's STRs pertaining to all periods of service prior to June 1979 are missing from the claims file.  Thus, there is no medical evidence of an in-service ankle injury in 1965 of 1966.  In such cases of missing service department records, however, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the Board finds that the Veteran is competent to report injuring his ankle during service and receiving in-service treatment for such injury, and he is competent to report experiencing a continuity of left ankle symptomatology since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A current left ankle diagnosis and an etiological opinion regarding any such current diagnosis, however, remain absent from the record.  As the duty to assist requires that a medical opinion be obtained when such is necessary to make a decision on a claim, as defined by law, this claim must be remanded for such examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reviewing the record with respect to the Veteran's claim for burns of the bilateral legs, the Board observes that treatment for second degree burns to the Veteran's legs are noted in his STRs dated between June and July 1979.  The second degree burns are noted to have resulted in blisters.  As of July 1979, his burns were noted to be healing well, but to still have some weeping.  His burn sites were debrided at that time.  

During the October 2004 VA general examination, the Veteran apparently reported that the burns to his bilateral legs had totally healed and that he did not have any symptoms or any remaining disability.  It seems that based on the Veteran's report, the examiner indicated that the Veteran did not have any scars, pain, or other symptoms associated with his burn residuals.  

In contrast to the findings noted in the October 2004 VA examination report, the Veteran testified during his April 2013 Board hearing that he received current treatment for his burn residuals.  Specifically, he reported that VA provided him with a cream to treat the dryness and bumps appearing on the bottom of his legs which he believed were associated with his burn residuals.  He further reported that he misunderstood what the October 2004 VA examiner was asking with respect to his burn residuals, and thus indicated to the examiner that everything was okay.  He also noted that in spite of his report to the VA examiner, he has still experienced problems, including itching and dryness, associated with his in-service burns.  

Given the Veteran's credible testimony, the Board finds that a new VA dermatology examination should be conducted to determine the nature and etiology of any currently diagnosed burn residuals.  

With respect to the Veteran's claimed hypertension, the Board notes that after a review of his STRs, there is no indication that the Veteran suffered from or was treated for hypertension during service.  The contention was raised during his April 2013 Board hearing, however, that his hypertension may have been aggravated by his service-connected DMII.  He additionally testified that he believed it was possible that, although undiagnosed, his DMII may have preceded his hypertension and may have even caused his hypertension.  

After a review of the record, the Board notes a hypertension diagnosis as early as early as in June 1992.  It remains unclear, however, when hypertension was first diagnosed.  Moreover, although there is no clear evidence of record linking the Veteran's claimed hypertension to his active service, his contentions as to secondary causation and/or aggravation are found to meet the low threshold of McLendon, and as such he should be afforded a VA examination to obtain medical opinions regarding the nature and etiology of his claimed hypertension disability.

As concerning the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the following the October 2011 rating decision that considered and denied that claim, the Veteran submitted a March 2012 request for the VA to reconsider that issue.  The Board is treating the Veteran's March 2012 request as tantamount to a timely NOD with the October 2011 rating decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Accordingly, before the Board can consider the PTSD claim on appeal, it is required to remand it for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Similarly, with respect to the issue of whether the Veteran filed a timely NOD with respect to the denial of his claim of entitlement to service connection for a low back condition, as originally decided in the November 2004 rating decision, the Veteran has not yet been provided an SOC addressing this issue.  Thus, this issue must also be remanded for the issuance of an SOC before the Board may consider it on appeal.  Id.

Finally, with respect to the remaining issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, the Board notes that this issue is inextricably intertwined with the issue of whether the Veteran filed a timely NOD with respect to the denial of his original low back condition claim.  Namely, if the Veteran's was found to have submitted a timely NOD with respect to that claim, the new and material evidence claim would be rendered moot.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, adjudication of this issue must be deferred until the issue surrounding the timeliness of his NOD is finally adjudicated.

As this case is being remanded for the foregoing reasons, the RO should ensure that a complete copy of the Veteran's VA treatment records has been associated with the claims file.  In this regard, the Board notes that although the Veteran reportedly received VA treatment for residuals of his leg burns, VA treatment records currently associated with the claims file do not reflect such treatment.  Under the law, outstanding VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete copy of the Veteran's VA treatment records, to include treatment records dated since April 2012, pertaining to care rendered through the VA health care system in New Orleans, Louisiana, is associated with the claims file.  All reasonable attempts should be made to obtain outstanding records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for the Veteran's left ear.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's currently diagnosed left ear hearing loss had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include conceded hazardous military noise exposure.  

In providing this opinion, the examiner should comment specifically on the effect, if any, of the Veteran's conceded hazardous military noise exposure on the development of his left ear hearing loss.  The examiner must also discuss the likelihood that the Veteran's left ear hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Schedule the Veteran for a VA orthopedic examination of his left ankle.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all orthopedic disabilities of the Veteran's left ankle found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left ankle disability had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury, to include the in-service injury he reportedly sustained in 1965 or 1966 while playing football.

In providing this opinion, the examiner should specifically address all medical and lay evidence of record addressing the Veteran's claimed left ankle disability, including his contention that his left ankle was treated with a cast during service and that he has experienced a continuity of symptomatology of this disability since his separation from service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA dermatology examination.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all dermatologic disabilities associated with residuals of the Veteran's in-service burns of the bilateral legs found to be present. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed dermatologic disability had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury, to include his recorded in-service burns. 

In providing this opinion, the examiner should specifically address all medical and lay evidence of record addressing the Veteran's claimed burn residuals, including his contention that he has continued to experience dry skin, itchiness, and bumps associated with his in-service burns, and that he has received VA treatment for these dermatologic complaints.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hypertension.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe the Veteran's hypertension and determine as approximately as possible, the date of onset of hypertension.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension had its clinical onset during his active service or is related to any in-service disease, event, or injury. 

If the examiner opines that the Veteran's hypertension was not at least as likely as not incurred during or as a result of his active service, s/he should also specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused (in whole or in part) by his service-connected diabetes mellitus.

If not, the examiner should opine whether it is at least as likely as not the Veteran's hypertension was aggravated (permanently made worse) by his service-connected diabetes mellitus.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should address the Veteran's lay contentions regarding the onset and development of his hypertension.

6.  Send the Veteran a statement of the case with respect to the issues of entitlement to service connection for PTSD and whether he filed a timely NOD with respect to the denial of his claim of entitlement to service connection for a low back condition, as originally denied in the November 2004 rating decision.  If he perfects an appeal by submitting a timely and adequate substantive appeal on these issues, then these issues should be returned to the Board for further appellate procedure.

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


